Citation Nr: 1807939	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  12-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative joint and disc disease of the thoracolumbar spine.

2.  Entitlement to an increased rating greater than 10 percent for dysfunctional uterine bleeding with irregular menses.

3.  Entitlement to an increased rating greater than 10 percent for keratosis pilaris on the back and arms.

4.  Entitlement to an initial disability rating in excess of 30 percent disabling prior to April 24, 2017, and 70 percent disabling thereafter for major depressive disorder, recurrent, severe, with anxious distress (previously rated as adjustment disorder with anxiety and depression).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 2001 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Board recharacterized the appeal to include the issue of TDIU, and remanded the appeal for further development of all issues.  A July 2017 rating decision granted TDIU effective June 24, 2010. The Board finds that this represents a full grant of the benefits sought, thus, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In addition, the July 2017 rating decision also increased the Veteran's major depressive disorder to 70 percent disabling; however, as the maximum benefit was not granted, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the Veteran's May 2015 Statement in Support of Claim, the Veteran seems to suggest a secondary service connection claim for her sleep apnea; however, effective March 24, 2015, VA amended the regulations regarding the filing of a claim and now requires that all claims be filed on a specific application form prescribed by the Secretary.  Therefore, the Veteran is required to file any new claim(s) on the form prescribed by the Secretary.

FINDINGS OF FACT

1.  For the period prior to June 9, 2017, the Veteran's arthritis of the lumbar spine manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with no evidence of ankylosis, or incapacitating episodes due to intervertebral disc syndrome (IVDS), and no functional loss causing impairment greater than the already demonstrated limitation of motion. 

2.  For the period beginning on June 9, 2017, the Veteran's lumbar spine had functional loss on repetitive use and during flare-ups that significantly impacted her combined range of motion of the lumbar spine, but no ankylosis and no incapacitating episodes due to IVDS.
 
3. At no time during the appeal period does the evidence shown any objective neurological abnormalities associated with the arthritis of the lumbar spine.

4.  The Veteran's dysfunctional uterine bleeding does not require continuous treatment. 

5.  The Veteran's keratosis pilaris does not cover more than 20 percent of the entire body or 20 percent of exposed areas, and does not require intermittent systemic therapy.

6.  For the period beginning June 24, 2010 to October 3, 2012, the Veteran's Adjustment Disorder manifested to a degree of occupational and social impairment with occasional decrease in work efficiency; but not occupational and social impairment with reduced reliability, deficiencies in most areas, or total impairment.

7.  For the period beginning October 3, 2012 to April 24, 2017, the Veteran's Adjustment Disorder manifested to a degree of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment with deficiencies in most areas.

8.  From April 24, 2017, the Veteran's Major Depressive Disorder manifested to a degree of occupational and social impairment with deficiencies in most areas; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to June 9, 2017, the criteria for a rating in excess of 20 percent for service-connected degenerative joint and disc disease of the thoracolumbar spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  For the period beginning on June 9, 2017, the criteria for a 40 percent rating for service-connected degenerative joint and disc disease of the thoracolumbar spine have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for an increased rating in excess of 10 percent for dysfunctional uterine bleeding with irregular menses have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7613 (2017).

4.  The criteria for an increased rating in excess of 10 percent for keratosis pilaris have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

5.  For the period beginning June 24, 2010 to October 3, 2012, the criteria for a rating greater than 30 percent for a psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).

6.  For the period beginning October 3, 2012 to April 24, 2017, the criteria for a 50 percent disability rating for a psychiatric disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).

7.  From April 24, 2017, the criteria for a rating greater than 70 percent for a psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 112.  Additionally, the Veteran has not raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran in the development of his claim. 
The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran's representative contended in its August 2014 statement that the Veteran's condition has worsened and new examinations were necessary to determine the severity of the conditions.  Additionally, the Veteran contended that the medical record for her November 2015 psychiatric visit is inaccurate in describing the severity of her psychiatric disorder.  VA acknowledged these contentions and satisfied the duty to assist when the Board subsequently directed that the Veteran be given new examinations in its October 2014 remand.  As a result, the Veteran received new VA examinations for all pending issues in April 2017 and June 2017.  Prior to this, the Veteran also received examinations for her conditions in September 2010.

Thus, the Board finds that the examinations and opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  Moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, obtaining evidence pertinent to her claim under the VCAA, and providing the appropriate VA examinations.  Given the above development, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required and the Board can proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).

Increased Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Increased Rating for Arthritis of the Lumbar Spine

The Veteran's lumbar spine disability is currently evaluated as 20 percent disabling, effective June 24, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2017).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id; see also 38 C.F.R. § 4.4. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In the present case, the Veteran is seeking a higher disability evaluation for her lumbar spine disability contending that her condition is worse than the assigned 20 percent rating.  In her Notice of Disagreement (NOD), the Veteran specifically reported that she has experienced debilitating episodes occurring 3 or more times per month, with pain rated at a 9 out of 10.  She further reported that previously her pain was localized and sometimes radiated to her legs, but now the pain radiates to her ribcage causing her to be "laid out" for a day or two until the pain goes away.

After a review of the evidence of record, the Board finds that an increased rating is not warranted at any time during the appeal period.  A discussion of the relevant evidence supporting the Board's conclusion is detailed below.  Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

In September 2010, the Veteran received a General Medical Examination in response to her claims.  With regard to her back condition, the Veteran reported that she has daily pain ranging from 5-9 on a scale out of 10.  She reported that it has no effect on her usual occupation, but that she avoids walking more than 30 minutes, and does not run or jog anymore.  She further reported that she is able to walk unaided, has no flare-ups of pain, and has had no days of incapacitating episodes during the past 12 months.  The examiner noted range of motion (ROM) findings showed flexion at 0 to 50 degrees, extension at 10 degrees, right and left lateral flexion were each limited to 20 degrees, and right and left lateral rotation were each limited to 25 degrees.  The examiner also noted that the Veteran did not exhibit an additional loss in range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Nor was there evidence of muscle spasms or weakness, but there was guarding due to pain.  The examiner further noted that the Veteran exhibited tenderness of the middle thoracic and lumbar spine.

In September 2011, the Veteran established care at the Hampton VAMC and complained of back pain.  The Veteran reported that the pain is on and off and goes around the rib cage to her lower leg.  The examiner noted tenderness over the spine, pain in her lower back with ROM, and pain in the upper back with arm resistance.  The examiner recommended stretching, weight loss, and for the Veteran to continue her Tens unit.  

In January 2012 during a rehab consult, the Veteran complained of low back pain for 6-7 years.  The Veteran described the pain as a dull, constant pain and rated the pain a 4 out of 10 in severity.  The Veteran reported that the pain has been getting worse in the past two years gradually with mild weakness of the bilateral lower extremities and that she has been using Motrin for pain and sleep.  The examiner noted tenderness at the lumbar spine, a decrease in ROM for flexion and extension, and an antalgic gait.  X-ray images from January 2012 revealed mild disc height loss at L5-S1 level.  The examiner recommended an MRI of the Veteran's spine, KT [sic] for cane, back exercises, core and muscle strengthening, and gait training.  

In a June 2017 Disability Benefits Questionnaire (DBQ) for back conditions, the Veteran reported flare ups described as pain and stiffness, and functional loss caused by difficulty with standing and walking for a long period of time.  ROM findings showed forward flexion limited at 60 degrees, extension at 20 degrees, right and left lateral flexion, each at 20 degrees, and right and left lateral rotation, each at 20 degrees.  The examiner noted that the ROM in and of itself, does not contribute to functional loss; however, the examiner indicated repetitive-use testing caused a loss of 5 degrees in functional loss for each range of motion, and pain caused additional functional loss.  

The examiner further noted that there was objective evidence of pain with weight bearing, and that pain and lack of endurance cause functional loss, but not fatigue, weakness, or incoordination.  The functional loss caused due to pain and lack of endurance included ROM findings of flexion limited at 50 degrees, extension at 10 degrees, right and left lateral flexion, each at 10 degrees, and right and left lateral rotation, each at 10 degrees.  Additionally, pain and lack of endurance during flare-ups caused an additional functional loss of 5 degrees for each range of motion.  There was no evidence of guarding and muscle spasm, no ankylosis of the spine, no IVDS, and no indication that the Veteran used an assistive device for locomotion.

Considering the above and remaining evidence of record, the Board finds that an increased rating is not warranted for the period prior to June 9, 2017, the date of the latest VA examination. However, as of that date, a 40 percent evaluation is warranted due to functional loss of the lumbar spine. 

For the period prior to June 9, 2017, range of motion testing failed to show forward flexion limited to less than 50 degrees, and no ankylosis. Further, there was no reported functional loss that would decrease range of motion, even on repetitive use, or significantly impact her functioning, thus additional compensation on this basis was not demonstrated. 

Specifically, the evidence shows that the Veteran's complaints of her back have primarily been of pain only, mild to moderate in severity, with on and off treatment with pain medication.  For example, in a November 2012 Psychiatry OPT Note, the Veteran reported pain in her back with a severity rating of 5, and noted that she uses pain medications for treatment.  Alternatively, in an April 2013 Psychiatry OPT Note, the Veteran also reported back pain rated as a 4 in severity, and noted that she did not have a current treatment plan.  In an August 2013 physical examination, the Veteran's primary complaint was for toenail fungus; however, with regard to the Veteran's back, the Veteran noted there was no change in nature of location of pain, and that she takes ibuprofen for pain which is effective, but causes fatigue.  The Board recognizes that the Veteran is competent to report symptoms such as pain associated with her back; however, she is not competent to determine its level of severity for VA compensation purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has also considered whether the Veteran is entitled to a higher rating due to functional loss.  As mentioned above, in the Veteran's September 2010 examination, she reported being able to walk unaided, with no flare-ups of pain, and no days of incapacitating episodes during the past 12 months.  The examiner also noted that the Veteran did not exhibit an additional loss in ROM due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Nor was there evidence of muscle spasms or weakness, but there was guarding due to pain.

Finally, the Board notes that the Veteran indicated having debilitating and incapacitating episodes associated with her back in her November 2011 NOD and March 2012 VA Form 9, respectively; however, VA defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician, and there is no evidence of record that shows the Veteran has IVDS or was ever prescribed bedrest for any back condition.  See 38 CFR 4.71a, Formula For Rating IVDS, Note (1).  Moreover, her statements did not show that she had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any given 12 month period prior to June 2017 as required for a 40 percent rating for IVDS. Accordingly, a rating greater than 20 percent for the Veteran's lumbar spine disability for the period prior to June 9, 2017, is denied.

However, at the June 9, 2017, examination, although the Veteran's forward flexion was not reported to be limited to 30 degrees or lower even considering functional loss, the examiner noted that functional loss reduced her overall combined ranges of motion to 100 degrees combined, which is lower than the combined rating level for a 20 percent rating, which is 120 degrees. Further, the examiner indicated that her combined range of motion for flexion, extension, rotation, and lateral movement is further impaired during flare-ups. Given this evidence, the Board finds that a 40 percent evaluation is warranted to compensate the Veteran for her functional loss due to her lumbar spine disability. A higher rating of 50 percent is not warranted because she has not demonstrated ankylosis of the thoracolumbar spine, even with functional loss. Additionally, a higher rating is not warranted for IVDS as the evidence does not show that the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the entire appeal period, the Board notes that while she complained of some pain in her ribcage and in her legs, the objective medical evidence failed to show neurological impairment, and the Board finds this evidence more probative than her subjective reports of pain. Thus, separate compensation for neurological impairment is not appropriate at any time during the appeal period.

In sum, the evidence does not support a rating greater than 20 percent for the Veteran's low back disability for the period prior to June 9, 2017; however, a 40 percent rating is warranted for the period beginning on June 9, 2017.

Dysfunctional Uterine Bleeding

The Veteran also seeks an increased rating for her service-connected dysfunctional uterine bleeding.  Currently, the Veteran is rated at 10 percent disabling pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7613.  Diagnostic Code 7613 provides a noncompensable rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that are controlled by continuous treatment, and a 30 percent rating for symptoms that are not controlled by continuous treatment. After a review of the evidence, the Board finds that the Veteran has not sought out continuous treatment for her condition, thus, a higher rating for it not being controlled by continuous treatment is not warranted.  

In the Veteran's September 2010 General Medical Examination, the Veteran complained of irregular bleeding reporting that the condition began in service.  The Veteran was pregnant at the time of the examination but reported having irregular vaginal bleeding from May 2009 until December 2009, and would bleed for 2-3 days, none for 7 days, then bleed for 4 days irregular.  The Veteran reported no treatment at the time, but tried birth control pills in the past.  The Board notes that there is no indication a physical exam was performed by the examiner, which the Board assumes was due to the Veteran being pregnant at the time.  However, the examiner diagnosed the Veteran with dysfunctional uterine bleeding with irregular menses.

In the Veteran's November 2011 NOD, she indicated having had a bilateral tubal ligation to cure her dysfunctional uterine bleeding and irregular menses, and that the disorder continues with irregular menses; however, the Board notes that the Veteran's tubal ligation occurred in May 2011, and subsequently in June 2011, the Veteran presented for a health maintenance exam with gynecology reporting one week of light bleeding.  The examiner also noted that the Veteran had no abnormal bleeding, no abnormal discharge, no pain with intercourse, no problems with PMS/PMDD, and that the Veteran had a normal pap exam.

The Veteran did not complain of her dysfunctional bleeding again until March 2012 when she reported pain and breakthrough bleeding, and that her periods were much worse since having her last child and her tubal ligation in May 2011.  She further reported having more cramping, pain, heavier bleeding, and spotting between cycles.  The Veteran was referred to gynecology and was seen again in June 2012 where the Veteran again reported irregular and painful periods, and that she was previously treated with oral contraceptives which helped.  The examiner recommended hormone therapy which the Veteran declined; however, the Veteran agreed to try Naprosyn.  

While the Veteran contended in her March 2012 NOD that her condition was not controlled by continuous treatment, the evidence does not show any complaints, treatment, or reference to the Veteran's uterine condition until she received another Gynecological DBQ in June 2017.  In the examination, the Veteran reported irregular bleeding since service and that the condition has worsened to include moderate intermittent pain.  The examiner noted that the Veteran did not have a diagnosed condition affecting her vulva, vagina, cervix, or any part of the Veteran's ovaries, but that she had irregular menstruation with an unknown cause.  The examiner noted that the Veteran does not require treatment or medications related to her condition.  

Considering the evidence, as noted previously, the Board finds that a higher evaluation is not warranted.  Although the Veteran contends her symptoms are not controlled by continuous treatment, the evidence suggests otherwise, and in fact, there are a number of consecutive years in which the Veteran did not complain about or seek treatment for her condition. Thus, in the absence of evidence demonstrating continuous treatment for her condition, a higher rating based on evidence that the condition is not controlled by continuous treatment is not appropriate.  The preponderance of the evidence is against the claim, and the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Keratosis Pilaris

With regard to the Veteran's increased rating claim for her skin condition, the Board finds that the evidence does not support an increase for the reasons explained below.  

In the Veteran's September 2010 General Medical Examination, the Veteran reported that her condition started in service and has been progressive since.  She further reported redness of her skin and bumps on her arms and back that will itch if she's in the sun for too long, and that her condition does not affect her except that she does not wear a sleeveless or backless shirt.  She further reported using a topical medication, namely amlactin, three times a day and that she has used it intermittently since 2005, but not during pregnancy, and that the medication did not help.   The examiner noted that the Veteran had keratosis pilaris with rough patches and small acne-like bumps and erythema on the arms and back affecting 18 percent of the entire body.  The examiner also noted some scarring from the condition.  

In a January 2012 primary care visit for a complaint to her back, it was noted that the Veteran's hyperkeratosis pilaris on both arms was not responding to normal treatment.  Subsequently, in February 2012 at the Hampton VAMC, the dermatologist changed the Veteran's regimen for her skin condition and recommended that the Veteran take short showers with soap-free cleansers, moisturizers containing ceramides to be applied within five minutes of exiting the shower, and urea mixed with triamcinolone (TAC) cream.  

In a May 2012 Dermatology consult, the Veteran complained of hair loss, graying, acne, and keratosis pilaris.  As it relates to her skin condition, the Veteran reported that the treatment urea/TAC combination as prescribed for her keratosis pilaris has not improved it.  The examiner recommended continued use of the urea cream daily without mixing with TAC, and a salicylic acid wash.  

In August 2012, the Veteran presented to the Bradenton CBOC as a new patient for a physical examination.  With regard to her skin condition, the examiner noted her symptoms were controlled with her current therapy.  A medication list did not show a prescription for any meds related to her keratosis pilaris.

In August 2013, the Veteran presented for a physical exam with a primary complaint of toenail fungus; however, a note by the examiner indicated that the Veteran's dermatitis symptoms were controlled with current therapy.

In a June 2017 skin condition DBQ, the examiner diagnosed the Veteran with keratosis pilaris and described the condition as raised small bumps erythematous on bilateral shoulders and arms with total body area of 10 percent, and that there are no exposed areas such as the face, neck, and hands that are affected.  The examiner further noted that the Veteran had not been treated with oral or topical medications in the past 12 months, nor have there been any debilitating or non-debilitating episodes.  

The Board notes that the Veteran is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  A higher rating would require the Veteran to show that at least 20 to 40 percent of her entire body or 20 to 40 percent of exposed areas are affected by the condition; or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 months.  

While, the Veteran contends that at least 20 percent of her arms and shoulders are affected by the skin condition, the evidence shows otherwise.  Both examiners in the Veteran's September 2010 and June 2017 examinations found that the Veteran's skin condition affected less than 20 percent of the total body, and both examiners did not find that the condition affected any exposed areas such as the Veteran's face, neck, or hands.  While the Veteran is competent to report symptoms and approximate the amount of skin affected based on her observation, she has not demonstrated that she has the appropriate medical training and expertise to qualify her symptoms per the ratings criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)

As a result, the Board gives more probative weight to the examiners' medical opinions as their opinions are competent and credible.  The Board notes that the medical opinions are the most credible and persuasive evidence.

With regard to systemic therapy, the evidence shows that during the appeal period, the Veteran has used amlactin, urea, and a salicylic acid wash to treat her keratosis pilaris, none of which are forms of systemic therapy.  On the other hand, the Veteran was given TAC, which is a topical corticosteroid, however, the Federal Circuit has determined that this type of treatment is not systemic therapy that would warrant a higher rating.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017)

In Johnson, the Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between systemic therapy and topical therapy as the operative terms of the diagnostic code."  Johnson, 862 F.3d at 1354.  The Federal Circuit explained that systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Id at 1355.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.  

Therefore, while the Veteran's keratosis has required treatment with topical medications, to include a topical corticosteroid, the evidence shows that her skin condition has only involved her arms, shoulders, and back.  There is no evidence that large portions of her anatomy were involved, as her skin condition affected less than 20 percent of her entire body with no exposed areas, and her corticosteroid treatment was topical and only involved certain parts of her skin.  As such, although the Veteran may have used a topical corticosteroid for treatment, this treatment cannot be considered systemic therapy as contemplated by the Federal Circuit in Johnson and does not rise to the level contemplated by the next higher 30 percent rating under Diagnostic Code 7806.

Lastly, the Board has also considered whether a higher evaluation is warranted under any other diagnostic codes.  However, there are no findings of disfigurement of the head, face, or neck, as the disability only affects the Veteran's arm, back, and shoulders.  Thus, Diagnostic Code 7800 is not applicable.  In addition, the Veteran is service-connected and rated as non-compensable for residual scars associated with her keratosis pilaris.  The evidence shows that the examiner in the Veteran's September 2010 examination noted approximately 20 scars describing them as flat, light, no tenderness, superficial, and all non-linear.  The examiner further noted that the scars ranged from .01 square centimeters to .1 square centimeters.  As there is no other evidence to indicate that the Veteran's scars are painful, unstable, greater in size, or otherwise, the non-compensable rating is appropriate and a compensable rating is not warranted.  

For the reasons explained above, the Board concludes that the Veteran is not entitled to a higher disability rating at any time during the appeal period for her service-connected keratosis pilaris.

Major Depressive Disorder (formerly Adjustment Disorder)

The Veteran's psychiatric disorder is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16  Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32.  

Scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Lower numbers on the GAF scale reflect more severe symptoms; higher number reflects less severe symptoms.  
The Board notes that although the DSM has been updated with a 5th Edition ("DSM-V"), to include GAF scores being dropped due to their "conceptual lack of clarity," since the Veteran's psychiatric claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Factual Background

In September 2010, the Veteran received a VA examination for post-traumatic stress disorder (PTSD).  The examiner noted that the Veteran's psychological background began in service when the Veteran sought outpatient service for depression and anxiety due to occupational pressures.  Her psychological symptoms were exacerbated after the Veteran had two miscarriages, but was relieved with psychotherapy and antidepressant medication.  While in service, the Veteran was also treated for adjustment disorder and subsequently discharged with a disability severance.  Since service, the Veteran reported that she is close to her husband, daughter, and mother, and that she sustains positive phone and email contacts with former co-workers who are friends.  She also reported participating in chores, errands, child care, and family outings.  The Veteran reported that she was pregnant at that time, and was unemployed due to her recent relocation, full-time child care, and unable to find work.

The examiner noted that the Veteran was clean, neatly groomed, cooperative, and friendly, but that the Veteran was briefly tearful when discussing her miscarriage and loss of her military career.  The examiner also noted that the Veteran has sleep impairment due to her back pains, but no notable nightmares, and that the Veteran does not have panic attacks, obsessive behavior, suicidal or homicidal ideation, and no episodes of violence.  The Veteran is able to maintain minimum personal hygiene, with only a slight problem with activities of daily living (ADLs) due to her back pains.  

The examiner found that the Veteran did not exhibit any PTSD symptoms and diagnosed the Veteran with Adjustment Disorder with anxiety and depression.  The examiner also assigned a GAF score of 80 noting that the Veteran had only minor residual sadness over her lost Air Force career and two pregnancies, and unremarkable anxiety related to typical stressors associated with the Veteran's recent relocation and current pregnancy.  The examiner ultimately found that the Veteran had an occasional decrease in work efficiency with intermittent periods of inability to perform tasks.

In October 2011, the Veteran presented to the Hampton VAMC for a mental health consult.  The Veteran reported problems with being "grouchy" and irritable.  She further reported symptoms of depressed mood, problems concentrating, unable to stay focus, irritability, lack of patience, lack of interest, and problems sleeping. The Veteran also reported increasing anxiety symptoms and regular panic attacks, and that the panic symptoms are triggered by attending classes on campus.  The Veteran tested positive for mild depression and mild anxiety.

In December 2011 during a mental health visit, the Veteran reported symptoms of depressed mood, difficulty concentrating, poor focus, irritability, lack of patience, lack of interest, and difficulty sleeping.  She also reported experiencing anxiety and panic attacks and noted that her panic symptoms are often triggered by attending classes on campus.  The examiner noted that the Veteran was neatly and casually dressed, alert, cooperative, and psychomotor activity and eye contact were within normal limits.  The Veteran's mood was depressed and anxious, and the Veteran denied suicidal/homicidal ideations.  The examiner diagnosed the Veteran with Adjustment Disorder with Mixed Anxiety and Depressed Mood.  The examiner also assigned a GAF score of 65.

In January 2012, the Veteran began her first session of individual psychotherapy at the Hampton VAMC.  The Veteran reported feeling up and down in her mood, related to her mother's declining health and feeling concerned about the future.  She further reported issues of finances, relocating, and concern over creating stability for her children, with related issues of home-schooling and ensuring that her children have meaningful friendships.  The examiner noted that the Veteran was neatly and casually dressed, alert, cooperative, and oriented to all spheres.  Psychomotor activity and eye contact were within normal limits, and thought process was free of abnormal content.  The Veteran's mood was slightly down and the Veteran denied suicidal or homicidal ideations.  The examiner diagnosed the Veteran with Adjustment Disorder with Mixed Anxiety and Depressed Mood.

In February 2012, the Veteran attended her third session of individual psychotherapy.  The Veteran reported feeling a lot of anxiety, arising primarily out of the family's need to decide whether her husband should pursue his doctorate or join the work force.  The Veteran also reported her goal of attending medical school in the future.  The examiner noted that the Veteran was neatly and casually dressed, alert, cooperative, and oriented to all spheres.  The examiner also noted that the Veteran's psychomotor activity and eye contact were within normal limits, and thought process was free of abnormal content.  The Veteran's mood was slightly anxious, and the Veteran denied suicidal or homicidal ideations.  

In June 2012 during a mental health visit, the Veteran complained of depression and reported that she wanted to explore alternatives for medication.  She further reported having taken Zoloft in the past prior to getting pregnant with her second child, and that the medication was very effective in controlling her mood; however, she reported that she is still breastfeeding and is not considering taking medications at this time.  The Veteran reported that she is experiencing days when she is irritable, anxious, and depressed and would like to restart medication after lactating.  The Veteran denied suicidal/homicidal ideations, hallucinations, or delusions.  The examiner noted that the Veteran was casually dressed, pleasant, cooperative, and alert.  The examiner further noted that the Veteran made good eye contact, thoughts were well organized, mood was euthymic with full range of affect, and no delusions or hallucinations elicited.  The examiner diagnosed the Veteran with Major Depressive Disorder.

In July 2012, the Veteran attended her ninth and final session of individual psychotherapy.  The Veteran reported moving to Florida at the end of the month and that she plans on assessing mental health services at her local CBOC in August.  She further reported that she has made some headway in giving herself space when feeling irritable or when using hurtful words.  The examiner noted that the Veteran was neatly and casually dressed, alert, cooperative, and oriented to all spheres.  The examiner also noted that the Veteran's psychomotor activity and eye contact were within normal limits, and thought process was free of abnormal content. The Veteran's mood was "up and down," and the Veteran denied suicidal or homicidal ideations.  The examiner noted that her services were terminated with the Veteran due to the Veteran's move to Florida, but that the Veteran had made progress toward goals. 

On October 3, 2012, the Veteran received a social work consult at the Bradenton CBOC.  The Veteran reported being easily agitated and getting into verbal arguments with her husband 3-4 times per week.  She further reported symptoms of depressed mood, difficulty concentrating, poor focus, irritability, lack of patience, and difficulty sleeping, and that she was not taking medications due to breastfeeding her child.  She further reported having panic attacks once a week, usually related to school, and that she is independent with ADLs.  Socially, the Veteran reported that she attends church every Wednesday and Sunday, as well as "mommy and me," and other group activities.  Occupationally, the Veteran reported that she is taking on-line classes for medical school.  

The examiner noted that the Veteran was well-groomed, behavior appropriate and cooperative, thought process was well-organized and relevant, and that the Veteran established and maintained eye contact.  The examiner further reported that the Veteran's mood was calm, affect congruent, and that the Veteran did not exhibit any evidence of hallucinations.  The examiner reported that a Beck Depression Inventory test determined that the Veteran's symptoms of depression were classified as severe, and an anxiety screening showed mild to moderate anxiety.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, and assigned a GAF score of 59.

After requesting a referral to psychiatry for medication, the Veteran received a psychiatric evaluation in November 2012 and reported that her level of depression remains unchanged since her October 2012 social work consult.  She further noted that her mental condition is much worse since her C&P exam of September 2010.  Additionally, the Veteran reported being upset due to being medically separated from the Air Force, and that her mother had breast cancer since 2009.  The Veteran further reported that she plans on continuing to see the social worker and that she would like to attend school 10 hours per week.  The examiner noted that the Veteran's appearance was attentive, cooperative, mood was appropriate, and appearance was appropriate for the situation.  The examiner further noted that the Veteran did not exhibit any hallucinations, delusions, or suicidal/homicidal ideations.  The examiner diagnosed the Veteran with Depressive Disorder NOS and prescribed sertraline for the Veteran's depression.

On April 24, 2017, the Veteran received a PTSD DBQ reporting that her psychiatric symptoms have interfered with her functioning occupationally, interpersonally within her marital relationship, with the parenting of her two daughters, and academically in that she has been unable to successfully complete a degree in the past 6 years.  She further reported that she has not pursued psychotherapy at the VA for the past year because she feels as though "nobody understands me and it wasn't helping."  The examiner noted PTSD symptoms of irritable behavior, hypervigilance, reckless or self-destructive behavior, and problems with concentration lasting in duration for more than one month.  Additional symptoms noted were depressed mood, anxiety, and panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, and suicidal ideation.  The examiner determined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, and explained that the Veteran's symptoms of anxiety that were previously diagnosed as Adjustment Disorder with anxiety and depressed mood are better accounted for by the current diagnosis of PTSD.

In June 2017, the Veteran received a Mental Disorder DBQ where she reported symptoms of sadness, depressed mood, uncontrollable crying, anger, irritability, panic attacks at least five times a week, hopeless, helpless, lack of motivation, thoughts of death without suicidality, anxiety, excessive worry, difficulty falling and staying asleep, recurrent nightmares, isolation and withdrawal, low self-esteem, and poor self-care.  Socially, the Veteran indicated that she has no close friends but that she gets along with other homeschooling mothers.  She attends church weekly and enjoys spending time with her daughters and taking them to their activities.  Occupationally, the Veteran reported that her last job was at a restaurant as a line cook from March to April 2017 where she was terminated due to difficulty performing her duties.  She reported that she was slow, and had difficulty paying attention to details and following instructions.

The examiner noted symptoms of disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  The examiner also noted that the Veteran was tearful at the beginning of her interview, her appearance was unkempt, poor eye contact, fidgety, and thought content characterized by cognitive distortions, obsessions, and overvalued ideas.  The Veteran's mood was depressed and anxious.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and diagnosed the Veteran with Major Depressive Disorder, with anxious distress.  The examiner supported her diagnosis explaining that the Veteran's symptoms are better explained by this diagnosis, and recommended continued psychiatric treatment, revision of her current psychoactive medications, and a personality evaluation.  

	Legal Analysis

Considering the evidence above and the remaining evidence of record, the Board finds that the Veteran's psychiatric symptoms have varied in severity throughout the appeal period; therefore, "staged ratings" are appropriate.  As mentioned, the Veteran is currently rated as 30 percent disabling prior to April 24, 2017, and 70 percent disabling thereafter.  However, the Board finds that the evidence supports a 30 percent rating from June 24, 2010 until October 3, 2012, with subsequent rating increases to 50 percent and 70 percent disabling, respectively, as explained below.  

The evidence shows that in July 2010, the Veteran's depression and PTSD screenings yielded negative results.  In the Veteran's September 2010 VA examination, the Veteran reported socially that she sustains phone and email contacts with former co-workers who are friends, and that she was close to her husband, daughter, and mother.  She further reported participating in chores, errands, child care, and family outings.  Occupationally, the Veteran noted that her unemployment at the time was not due to her psychiatric symptoms, but rather, recent relocation, full-time child care, and the inability to find work.  Additionally, the examiner noted only symptoms of sleep impairment and a slight problem with ADLs due to the Veteran's back pains; however, there were no symptoms of nightmares, panic attacks, obsessive behavior, suicidal or homicidal ideation, and no episodes of violence.  Moreover, it was noted that the Veteran had only minor residual sadness over her lost Air Force career and two pregnancies.

Additionally, a June 2011 GYN Progress Note indicated no anxiety and no depression for the Veteran's psychiatric symptoms.  Similarly, in September 2011, a PTSD and depression screen both yielded negative results.  The Board recognizes that in the Veteran's November 2011 NOD, she reported that her symptoms have increased to include five panic attacks every week; however, this is contrary to the evidence mentioned above where the Veteran reported that her panic attacks are triggered by her attending classes on campus which would not be on a frequent basis.  The Board notes that the evidence shows that the Veteran was not attending campus classes on a full-time basis, but rather, was a stay at home mom and in school part-time.  Therefore, the Veteran's panic attacks and other psychiatric symptoms are not of the frequency, severity, or duration that would warrant a higher rating.  The evidence of record shows that the Veteran's symptoms are mild in nature as supported by her depression, anxiety, and PTSD screenings yielding a negative or mild result.  Moreover, the psychiatric symptoms noted in her September 2010 VA examination were contributed to her back condition.  Further, the examiner found that the Veteran had an occasional decrease in work efficiency with intermittent periods of inability to perform tasks with a GAF score of 80, indicative of less severe symptoms.  

Therefore, the Board finds that the Veteran's level of impairment more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as required for a 30 percent disability rating.  The evidence for this period does not demonstrate occupational and social impairment with reduced reliability and productivity. She got along with family and co-workers, her symptoms were mild and did not include a flattened affect, impaired speech, weekly panic attacks, impaired judgment, memory, or thinking. Moreover, her symptoms did not equate in severity, frequency or duration to these symptoms or to the level of severity required for a 50 percent rating. The Veteran's symptoms are mild as shown by her ability to socialize with her family and others, attend school, care for her children full-time, and do all ADLs independently.  

Alternatively, the Board finds that the Veteran's symptoms increased in severity as of October 3, 2012; thus, warranting a 50 percent disability rating beginning at this time.  As explained above, the Veteran received a social work consult on October 3, 2012, where the Veteran reported being easily agitated and getting into verbal arguments with her husband 3-4 times per week.  She further reported symptoms of depressed mood, difficulty concentrating, poor focus, irritability, lack of patience, and difficulty sleeping.  Although socially the Veteran continued to attend church every Wednesday and Sunday, as well as "mommy and me" group activities, the Board notes that tests determined that the Veteran's symptoms of depression were classified as severe, and an anxiety screening showed mild to moderate anxiety, and the Veteran was subsequently prescribed sertraline to control her psychiatric symptoms.  Moreover, the examiner assigned a GAF score of 59, indicative of moderate symptoms.

The evidence shows that the Veteran's symptoms remained stable during this period while on medication as noted in a March 2013 social work note when the Veteran reported that her mood is stable, she is able to handle outbursts towards her husband, and that she is a "better person" while on Zoloft.  Although the Veteran reported being very aggressive and increased panic attacks in May 2013, she attributed this increase in symptoms due to Prozac.  However, after a medication change, the Veteran later reported in a June 2013 psychotherapy visit that she is much more even keel, not as aggressive or irritable and has a new perspective on dealing with stress.  She further reported that she continues to struggle with anxiety and reports occasional panic attacks.  

Similarly, in July 2013, a clinical social worker noted that the Veteran was psychiatrically stable and that the Veteran was capable of participating in rehabilitation/college courses.  Additionally, the treating psychologist assigned a GAF score of 60, indicative of moderate symptoms.  While the Veteran again reported increased anxiety in September 2013, she attributed this increase to starting school and, as a result, the dosage in her prescribed medication was increased.  Further, in November 2015, the Veteran reported being in college, and denied being depressed or anxious noting that she has occasional irritability.  The treating psychiatrist also noted that the Veteran is "high functioning" and assigned a GAF score of 80.The Veteran noted in her July 2017 written correspondence that she ended her psychiatric treatment in 2015, and the record is silent as to any additional evidence regarding the Veteran's psychiatric disorder from November 2015 until April 2017.  

Considering the above, the Board finds that the Veteran's psychiatric symptoms increased in severity for this period to more nearly approximate the criteria for a 50 percent rating, but no higher.  Her symptoms did not show social and occupational impairment that would cause deficiencies in most areas such as thinking, mood, judgment, work, family relations, or school. In fact, she successfully attended school during this period, and while she had some difficulty with her husband, did not have prolonged deficiency in social or family relations. The evidence shows that with prescribed medication, the Veteran's psychiatric symptoms remained stable except for occasional panic attacks, irritability, and anxiety.  Although the Veteran complained of an increase in her psychiatric symptoms on occasion, these increases were alleviated with changes to the Veteran's prescribed medication.  Moreover, the Veteran's psychiatric condition does not show a higher level of social and occupational impairment, as the Veteran still attends church, group activities, and college, and the Veteran's GAF scores all indicate levels of impairment at a moderate or less severe level.  Overall her symptoms were moderate and not a level of severity to equate in frequency, severity, or duration to the impairment required for a 70 percent rating. Therefore, the Board finds that for the period from October 3, 2012, to April 24, 2017, the Veteran's psychiatric symptoms met the criteria of a 50 percent disability rating, but no higher. 

With regard to the period beginning on April 24, 2017, the Board finds that a rating over 70 percent is not warranted.  The next higher rating is a 100 percent evaluation indicating total occupational and social impairment. The record for this period shows that the Veteran reported that her psychiatric symptoms have interfered with her functioning occupationally, interpersonally within her marital relationship, with the parenting of her two daughters, and academically.  Unlike the previous examinations, the April 2017 examiner noted that the Veteran exhibited more severe symptoms including suicidal ideation, disturbances of motivation and mood, and difficulty establishing and maintaining work and social relationships, chronic sleep impairment, and an increase in panic attacks, in addition to her previous symptoms of depressed mood and anxiety.  Moreover, the Veteran's increased symptomatology was further noted in a June 2017 DBQ where the examiner noted the same symptoms, except the examiner reported that the Veteran had thoughts of death without suicidality.  However, the Veteran had other symptoms of being tearful at the beginning of her interview, her appearance was unkempt, she maintained poor eye contact, fidgety, and her thought content was characterized by cognitive distortions, obsessions, and overvalued ideas.  Further, the Veteran exhibited symptoms of isolation noting that she does not have close friends and that she relocated to be away from people. However, while she has demonstrated some of the symptoms present in the 100 percent rating, such as an unkempt appearance, and some cognitive impairment, the Board specifically notes that the Veteran is not totally socially impaired as the Veteran still attends church weekly, continues to take her daughters to their activities, and is pursuing a Master's degree in education.  
Overall, her symptoms, while severe, do not equate in severity, frequency, or duration to total occupational and social impairment, nor has she demonstrated a level of severity in symptomatology to equate to that in the symptoms listed for a 100 percent rating. Therefore, considering the evidence, the Board finds that a rating greater than 70 percent is not warranted for the period beginning on April 24, 2017.
 
The Board has considered the Veteran's contention that her symptoms increased in 2013 and that an earlier effective date is warranted for a 70 percent disability rating; however, while the Veteran is competent to report symptoms of her disability, she is not competent to make such a medical determination or application of her symptoms to the rating code.  See Jandreau v. Nicholson, 492 F.3d 137  (Fed Cir. 2007).  The Board finds that the medical opinions are the most probative evidence of record as the examiners reviewed the claims folder, considered the Veteran's report of psychiatric symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  Additionally, other evidence of record, including the Veteran's own statements, are consistent with the medical opinions detailing the severity of her condition.  To that end, as there is no other evidence of record to support a rating higher than the Board's assigned staged ratings during any stage of the appeal period.


ORDER

Entitlement to a rating greater than 20 percent for degenerative joint and disc disease of the thoracolumbar spine for the period prior to June 9, 2017, is denied.

Entitlement to a 40 percent rating for degenerative joint and disc disease of the thoracolumbar spine for the period beginning on June 9, 2017, is granted.

Entitlement to a rating greater than 10 percent for dysfunctional uterine bleeding with irregular menses is denied.

Entitlement to a rating greater than 10 percent for keratosis pilaris on the back and arms is denied.

Entitlement to a rating greater than 30 percent for Major Depressive Disorder, recurrent, severe, with anxious distress (previously rated as adjustment disorder with anxiety and depression), for the period from June 24, 2010 to October 3, 2012, is denied.

Entitlement to a 50 percent rating, but no higher, for Major Depressive Disorder, recurrent, severe, with anxious distress, (previously rated as adjustment disorder with anxiety and depression), for the period from October 3, 2012 to April 24, 2017 is granted.

Entitlement to a rating greater than 70 percent for Major Depressive Disorder, recurrent, severe, with anxious distress, (previously rated as adjustment disorder with anxiety and depression), for the period beginning on April 24, 2017 is denied.





\
____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


